Citation Nr: 1025003	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  08-06 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right hand arthritis.

2.  Entitlement to service connection for left hand arthritis.

3.  Entitlement to an increased disability evaluation for the 
Veteran's right hand crush injury residuals, currently evaluated 
as 10 percent disabling.  

4.   Entitlement to an increased disability evaluation for the 
Veteran's left hand crush injury residuals, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from October 1959 to August 1960 
and from June 1974 to June 1979.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision of the Montgomery, 
Alabama, Regional Office (RO) which denied service connection for 
right hand and left hand arthritis and increased evaluations for 
the Veteran's right hand and left hand crush injury residuals.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND


In her May 2010 Statement of Accredited Representative in 
Appealed Case (VA Form 646), the accredited representative 
indicated that the Veteran desired a hearing before a Veterans 
Law Judge sitting at the Regional Office.  The requested hearing 
has not been scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested 
hearing before a Veterans Law Judge sitting 
at the RO.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

